FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WALTER DE JESUS MONTERROSA-                       No. 08-73071
CRUZ, a.k.a. Walter De Jesus Monterrosa,
                                                  Agency No. A037-222-334
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Walter De Jesus Monterrosa-Cruz, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order summarily

affirming his appeal from an immigration judge’s removal order. We have

jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and remand.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The agency denied Monterrosa-Cruz’s request for relief under former

section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), for failure to submit his

fingerprints by the deadline imposed by the IJ. See 8 C.F.R. § 1003.47(c). The

agency, however, did not have the benefit of our intervening decision in Cui v.

Mukasey, 538 F.3d 1289 (9th Cir. 2008), which held that refusing to continue

proceedings for fingerprint processing may be an abuse of discretion. We remand

for the agency to reconsider its denial of Monterrosa-Cruz’s application in light of

Cui. See 538 F.3d at 1292-95; see also Karapetyan v. Mukasey, 543 F.3d 1118,

1129-32 (9th Cir. 2008).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     08-73071